Citation Nr: 0405834	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Chicago, 
Illinois.  A hearing was held before the undersigned Veterans 
Law Judge sitting at the RO in St. Louis, Missouri.  

By statements dated in September 2002, as well as statements 
received at the September 2003 hearing, it appears that the 
veteran is raising claims for service connection for 
Parkinson's disease, skin disorders and diabetes mellitus and 
an increased rating for service-connected post-traumatic 
stress disorder (PTSD).  These issues are not in appellate 
status and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In September 1996, the Board denied service connection 
for a lung disorder secondary to Agent Orange exposure.  

2.  The evidence received subsequent to the September 1996 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received subsequent to the September 1996 Board 
decision, which denied service connection for a lung disorder 
secondary to Agent Orange exposure, is new and material and 
the requirements to reopen the veteran's claim of entitlement 
to service connection for a lung disorder have been met. 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002). This law eliminates the concept of a well- 
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001. These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

For the purpose of reopening the veteran's claim the Board 
finds that the requirements of the VCAA have been met.

Factual Background

The evidence of record at the time of the September 1996 
Board decision is summarized.  Service medical records 
reflect no complaint of finding diagnostic of chronic lung 
disease.  The post service VA medical records show treatment 
for lung problems beginning in the early 1990s.  His disorder 
was variously diagnosed to in chronic obstructive pulmonary 
disease, interstitial disease, and pneumonitis.

In September1996 the Board denied service connection for a 
lung disorder secondary to Agent Orange exposure.  At that 
time the Board determined that there was no evidence which 
related the veteran's lung disease to service.  The September 
1996 decision is final. 38 U.S.C.A. § 7104.

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108. The provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The evidence received subsequent to the September 1996 Board 
decision includes a transcript of the September 2003 hearing, 
a VA general medical examination dated in November 2000, and 
an October 2001 private medical statement.  The private 
physician stated that, although the cause of the interstitial 
lung disease could not be determined definitively, the 
possibility that it was caused by toxic exposure couldn't be 
discounted.

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West. 2002). 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b). Congenital or developmental defects, and refractive 
error of the eye, are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes. 38 C.F.R. § 3.303(c) (2003).

The Board finds that the October 2001 private medical 
statement is new and material in that it indicates that a 
relationship between the veteran's disorder and Agent may 
exist.  Accordingly the claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for a disability involving the lungs is 
reopened and, to this extent only, the claim is granted.


REMAND

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  Having reopened the veteran's 
claim, the Board must now consider whether it may render a 
decision based on the evidence of record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran is claiming service connection for a lung 
disorder due to Agent Orange exposure in Vietnam.  A veteran 
who served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to certain herbicide agents 
(e.g. Agent Orange).  38 U.S.C.A. § 1116(f) (West 2002).

As previously indicated during the pendency of this appeal, 
the VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran has not received adequate notice as required by 38 
U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.  The RO 
should provide the veteran with such notice.  

Also, pursuant to the VCAA, the VA has a duty to assist the 
veteran in the development of evidence pertinent to his 
claim, to include a VA examination and opinion if deemed 
necessary. Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
most recent VA evaluation is a general medical examination 
conducted in November 2000.  The veteran has stated that the 
examination was not conducted by a physician.  In view of the 
October 2001 private medical statement the Board is of the 
opinion that a current specialized examination should be 
conducted.

Records reflect that the Social Security Administration (SSA) 
awarded the veteran disability benefits in November 1993.  
The medical records supporting the SSA award of benefits are 
not in the claims file.  All SSA records and decisions should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, supra.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his lung disease covering 
the period from February 1971 to the 
present.  The RO should obtain all 
records which are not on file.

3.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits, as well 
as copies of all related SSA decisions.

4.  Thereafter, afford the veteran a VA 
examination by a pulmonary specialist to 
determine the nature and etiology of any 
pulmonary disorder.  The claims folder is 
to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any current pulmonary 
disorder is related to service, to 
include exposures to Agent Orange.  
Please direct the examiner attention to 
the October 2001 private medical opinion. 

5.  Thereafter, the RO should re-
adjudicate the issue in appellate status. 
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board for 
further appellate consideration. The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



